           Case 1:20-vv-00989-UNJ Document 28 Filed 02/23/21 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0989V
                                          UNPUBLISHED


    GABRIELLE NATALE,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: January 5, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Meningococcal Vaccine; Vasovagal
                                                                Syncope
                         Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On August 7, 2020, Gabrielle Natale filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered “syncope, a facial laceration and
subsequent scarring,” after receiving a meningococcal vaccine on April 25, 2019. Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On December 21, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her injury. On January 5, 2021, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $45,000.00,
representing all types of compensation to be awarded to Petitioner. Proffer at 1. In the
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:20-vv-00989-UNJ Document 28 Filed 02/23/21 Page 2 of 4



Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $45,000.00 in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
         Case 1:20-vv-00989-UNJ Document 28 Filed 02/23/21 Page 3 of 4




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 GABRIELLE NATALE,

                Petitioner,                           No. 20-989V
 v.                                                   Chief Special Master Corcoran
                                                      ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.




            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On August 7, 2020, Gabrielle Natale (“petitioner”) filed a Petition for Compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine

Act” or “the Act”). 42 U.S.C. §§ 300aa-1 to -34. Petitioner alleges that she suffered “syncope, a

facial laceration and subsequent scarring” upon receiving a meningococcal vaccine on April 25,

2019. See Petition at 1. On December 21, 2020, the Secretary of Health and Human Services

(“respondent”) filed a Rule 4(c) Report indicating that this case is appropriate for compensation

under the terms of the Act, and the Chief Special Master subsequently issued a Ruling on

Entitlement finding petitioner entitled to compensation. ECF No. 19; ECF No. 20.

I.     Items of Compensation

       Respondent proffers that petitioner should be awarded $45,000.00 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
           Case 1:20-vv-00989-UNJ Document 28 Filed 02/23/21 Page 4 of 4




II.      Form of the Award

         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1: a lump sum payment of $45,000.00, representing

compensation for all elements of economic and noneconomic damages, in the form of a check

payable to petitioner, Gabrielle Natale.

III.     Summary of Recommended Payments Following Judgment

         Lump sum payable to petitioner, Gabrielle Natale:                            $45,000.00


                                               Respectfully submitted,

                                               JEFFREY BOSSERT CLARK
                                               Acting Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               HEATHER L. PEARLMAN
                                               Acting Deputy Director
                                               Torts Branch, Civil Division

                                               /s/ Julia M. Collison
                                               JULIA M. COLLISON
                                               Trial Attorney
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               P.O. Box 146
                                               Ben Franklin Station
                                               Washington, DC 20044-0146
                                               Tel: (202) 305-0102

Dated:          January 5, 2021
1
       Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future lost
earnings and future pain and suffering.
                                                  2
